Merrick, O. J.,
dissenting. I am unable to concur in the opinion of the court in this case.
The first section of the fourth Article of the Constitution of the United States requires, that full faith aud credit shall bo given in each State to the judicial proceedings of every other State, and confers upon Congress power to proscribe the mode of proof and declare the effect of such proceedings.
In pursuance of such authority, Congress has declared that judicial proceedings properly authenticated shall have such faith and credit given to them in every court within the United States, as they have by law or usage in the courts of the State from whence the said records are taken. 1 Slat, at largo, 122.
To ascertain, therefore, the effect of the judgment of the Mississippi court, we must look to the laws of that State, and in the absence of proof on that subject, we must presume that judgments rendered in the courts of Mississippi produce the same effect as our own. If we refer to the common law authorities, we find that the account sued on had become merged in the judgment. It had no longer any existence as an account, and had become a debt of record, which did not admit the same pleas. See Mills v. Duyee, 7 Cranch, 483 ; Hampton v. McConnell, 3 Wheaton, 234; 2 N. S., 601.
The doctrine of merger of the common law, both in reference to judgments aud obligations, is almost precisely the same as the novation of the civil law. 12 An. 565.
If we look to our own law to ascertain the effect of the Mississippi judgment iu that State, we find it novated the account. No suit could be maintained upon it, for it had become extinguished by novation. Oakey v. Murphy, 1 An. 312 ; Dennistoun v. Payne, 7 An. 334.
But it is supposed, that because the pendency of a suit for the same cause of action, between the same parties, in another State, cannot be pleaded as a dilatory exception, that, therefore, the judgment first rendered canuot be pleaded as res ju-dicata to the other. But we have quite recently, in the case of Scott & Co. v. Bogart & Co., determined that such plea could and ought to be made, and that the judgment last rendered, where the plea was not interposed, would be conclusive. If the first judgment could not be pleaded as res judicata, it might happen that the two judgments should be the opposite of each other.
The mere pendency of two suits in two different jurisdictions, for the same cause of action, does not necessarily imply that judgment may be rendered in both, but on the contrary, it only gives the plaintiff the right to execute the first judgment which he shall obtain, and the other suit must be dismissed, for the original cause of action has been novated; for the suit then comes within Art. 94 of the Oode of Practice, which provides that “ if the defendant, instead of claiming to be dismissed, answer to the two actions in two separate courts, the first judgment rendered by either of them shall be valid and executory against the party cast in the action. All proceedings shall be stayed in the other court, and the plaintiff dismissed after paying the costs.”
*586So too where the suits are pending in different States. The plaintiff may press either to judgment, but then the Constitution and laws of the United States step in, and if the original cause of action be merged or novated in or by the judgment of the State where rendered, it produces the same effect in every other State of this Union, and as a consequence, may be pleaded in bar to any suit commenced or thereafter to be commenced on the original cause of action thus extinguished.
But it is supposed, that because plaintiff had a cause of action here when he commenced his attachment, the Mississippi judgment only confirmed that cause of action. But this is inconsistent with the doctrine of merger and novation. Judgments do not confirm the original causes of action, but extinguish them and substitute in the place of them the highest evidence of the right of the party, viz, a judgment importing absolute verity. It is precisely as though the parties had expressly novated the original cause of action by a new contract of a higher character. See Makee v. Cairnes, 2 N. S. 600, 604. The cases in 5 L. R. 424, and 1 An. 382, are cited to show that this court has taken care to guard the defendant against the effect of a judgment which might be rendered in a sister State in a suit there pending. These decisions do not disprove the doctrine of res judi-cata resulting from the Constitution and Act of Congress, but prove that, in addition, it was necessary that the party should be protected against the rendition of two judgments so nearly at the same time, that one could not be pleaded in bar of the other.
The next question is, could the plaintiff amend, by substituting his new cause of action in the place of the old one? The proceeding by attachment is stricti juris, and amendments cannot be allowed in an attachment suit, which could not be allowed in an ordinary suit. If the judgment of the Mississippi court was a plea in bar to plaintiffs’ original action, as we think has been demonstrated, the following reasoning of Judge Porter in the case cited is conclusive. He says, in a case very similar to this, of a replication setting up the judgment pleaded by the defendant, and demanding judgment on it, viz:
“ How this can be granted to them we cannot perceive. If the plea be good as a bar to their action, then there is nothing more before the court on which to act; it would certainly be a magical kind of proceeding in the administration of justice, to change in an instant, and in the same suit, that which in the hands of the defendant was to him a shield, into a weapon of destruction in those of his adversary.” 2 N. S. 603.
In the case of Oakey v. Murphy, 1 An. 372, the court refused to allow the plaintiff to amend by setting up the judgment.
The same point was ruled in the ease of Dennistoun v. Payne, 7 An. 334. See 5 N. S. 70; 8 N. S. 438 ; C. P. 419. I do not see how plaintiffs can be permitted to amend in the present case, without overthrowing the well established principles of law.
If they suffer inconvenience from the application of the rules of law to their case, it would teach creditors that it is not always safe to pursue the debtor with a multiplicity of suits; and if it be done, that it will be well to consider in which one judgment ought first to be taken.
Whether the case would be different where all the suits were attachment suits, and operated only in rem, and not in personan, it is not necessary to consider.
I think the judgment ought to be affirmed.
VoonniES, J., absent.